A WRIT in debt was issued in favour of MdCulloch against Godfrey and Bertholet, the plaintiff having declared against the defendants on a joint cause of action. The writ *179was served on Godfrey, and returned “not found” as to Bertholet. Another writ was afterwards issued on of the plaintiff, but it was against Bertholet alone, to answer to the suit of McCulloch, without any reference to Godfrey, or to a joint action against him and Bertholet.' Service of the last-named writ having been proved, Godfrey and Bertholet were called and made default; whereupon a joint judgment was rendered against them.
This judgment was held to be erroneous. Bertholet had no notice of the suit against Godfrey and himself: the process served on him purported to be in a different action.